OFFICE   OF THE ATTORNEY     GEMERAL   OF TEXAS
                         AUSTIN




Honorable V. C. Parshall, Chairman
Texas Sol1 Consarvatlonpoard
P. 0. Box 191
Temple, Texas
Dear ~Slr:




          we are In mot31
1939, in which you rs
upon the followillgqu




                                  r OXPO~SO t3000unt




                    ttempt to answer these questions in
                    hey are asked.
          The appropriationror the use of.the State Soil
ConservationEoard In the administrationof the Texas Soil
ConservationLaw Is provided therein. The Caneral Dapart-
mental AppropriationBill oi the Forty-sixthLegislature,
S. B. No. 427, does not lnolude the State Soil Consetivatlon
Board among the state departmentsand agencies it covers.
Honorable V. C. ?farsh@ll,
                         Page 2


       38 Tex. Jur. 844:
            "The appropriatlon.neednot, however,
       be made In the General AppropriationBill,
       nor Is any partlculsrform of words requlr-
       ed."
          Seotlons 14 and 1413,of House Bill lvo.20, other-
wise the Texas Soil ConservationLaw, are the pertinent
parts 0r the Act. Seotlon 14 calls for the appropriation
or a sum or ~lO,OOO.OO for the purpose or creating and maln-
talnlng the State Soil ConservationBoard until August 31,
1939. Be purposevrorwhloh thls sum may be expended are
not Itemized.
          Seotlon 14a provrdee for the appropriationor
several 8ums for the two year period beginning Septembe 1,
1939, and ending August 91, 1941. ,A speoifio sum is deiOg-
nated ln each lnstanoe along with the purpose or purposes
for whloh It may be emended. Under the heading WAdmlnls-
tratlve Expense- a sum oi $S,OOO.OO for tlieyear'ending
August 31, 1940, and the sum of #2,5OO.g0 ror tp8 year end-
ing August 51, 1941, are earmarked ror "Light,.Heat, Water,
and Contingent*. (Underecor$agours.)
          Fe presume, sin08 this is the only oontingent
fund set up ror the admlnlstrationor the aot, that your
question pertafas to It.
          It Is, or oourse, elf3mentary
                                      law that money ap-
propriatedby the Legislaturecannot be used for any other
purpose than that speolfledIn the app&cprlcitlonbill wlth-
out oonstltutlnga mis-applicationof pub110 funds.
          Conferenoeoplnlon, Attorney Ceneral*s Department,
August 18, 192l, by Honorable X. F. Smith:
            "It Is the law bf the State t&at no part
       of the mon'6yappropriatedby the Legislature
       oan be used for any purpose other than the speoliio
       purpose named In the appropriationbill. An ef-
       pendltze ror a purpose otherthan'the one for
       which-the money was apprpprlat d would be a mls-
       applicationof public funds. $he Comptroller
       would not be authorized to draw his warrant~on
       any fund for any purpose'exoeptthe purpose named
       In the Aot, and the Treasurer would be without
Honorable V. C. Yarshall, Page 3


      authority to honor a warrant on any fund ror any
      purpose except that ntnnedIn the appropriation
      bill.”
          The above opinion quotes rrom 4 Corpus Jurls, p.
1480, as r0ii0ws:
           *in appropriationor runds Is an ‘author-
      ity rrom the Legislature,given at the prqper
      time, and In legal form, to the proper offIcera,
      to apply sums or money, out or that whloh may
      be In the treasury In a given year, to speoliled
      objeots or demands against the State; the act
      or the LegislatureIn sattlng appt or assigning
      to a’partlcularuse a certain SUB of money to be
      used in the payment or debts or dues from the
      State to its oredltprs;a setting apart from the
      publio revedue or a.aertain sum of money ror a
      8peOlrledobjeot, in suoh manner that the exeou-
      tlve ofrloers of the governmentare authorized
      to use that money.and no more ior that object,
      and Zor no other.”   [Underscoringours.)
          See also opinion of the Attorney G&eral@k Depart-
ment.to   Honorable
                  George B. Simpson, State Auditor, by Hon-
oral&¶ Joe J. Alsup, Assistant Attorney General, dated April
20, 1935, and.many other opinions in the riles or the Attor-
ney General’s Department.
          This principleapplies to all the several sums of
money ‘eetforth in Section 14a and their respective wpur-
poses”. In other words, money appropriatedfor offloe’rent-
al cannot be used to purohase offloe equipment and ‘rurniture,
even if there happens to be a surplus In the rormer and a
shortage In the latter fund.
          As for the roontlngentnfund set out under No. 9,
AdministrativeExpense, the question ai-lsesas to what pur-
pose It shall serve;
          In Vol. 2, Words and Phrases (First Series), p.
1502, It Is said:
           *The-adjeotlvefoontlngenttas used In
      appropriationbills to quality the word **I&
      penses* has g technkal, -and well-understood
         Honorable V. C. karshall, Page 4


              meaning. It Is usual for Congress to enumer-
              ate the principal olasses of expenditureswhich
              they authorize,such as clerk hire, fuel, Light,
              postage, telegrams,etc., and then to make a F
              small appropriationror the minor disbursements
              Incidentalto any great business, w oh oannot
              well be foreseen,.                 be‘be useless
                                and which It would
              to SpeOirymore accurately. For suoh dlsburse-
              merits,a round sum Is appropriatedunder.thehead
              or toontlngentexpenses’. Bunwoody vs. United
              States.(U.S.)22 Ct. Cl. 269, 28O.s
                   The moneys of a contingent fund are’to be used
         for purposes the Legislatureoould not roresee or anticipate.
         No part of it can be used ror supplementingthe funds appro-
         priated ror SpeOiriC items, ror example, salaries,orrice
         rental, stationeryand printing, etc. Where derlnlte sums
         are appropriatedr0r SpSOiriO purposes, moneys In a oontln-
         gent fund are not available ror expenditureIn oonneotlon
         with these speolilc purposes. A Woontlngent*fund in it-
         self Implies unpredlotableItems of ooet and expense. where
         the Legislaturehssroreseen various expenses and provided
         for them derinitely,It is not Its Intention that moneys In
         a contingentfund be used for expenses other than those the
         Legislaturefailed.to foresee. A oontingentfund Is not
         amllable for enumeraaedexpenditures.
                   Angwering y&r rirst question, It Is our opinion
         that in the event any of the funds set’rorth In Section 14a
         ror speclrlopurposes are exhausted, the State soil Conser-
         vation Board is without power or authority to spend oontln-
         gent funds on said Items, the contingentmoneys going not
         ror enumerateditems or purposes, but for oontlngencies;not
         oontemplatedby the Legislature.
                   Your attention is called to an opinion of this de-
         *artment by HonorableEdward Clark, dated May 29, 1933, ~to
         Honorable George H. Sheppard, Comptrollerof Public Aooounts,
;,r’
 .,’     and also Opinion NO. O-184 by Honorable Morris E. Hodges to
.
1..I..
   .     Honorable George H. Sheppard, Comptrollerof Publlo Acoounts.
   .*
                  Your seoond inquiry is:
                  Wnsre may public hearings be held?v
Honorable p. C. Yarbhall, Page 5



          It appears $0 us that this question-ls.fullyan-
swered in ParagraphE, Section 4, where the A@ reads:
          "The State F!oardshall keep--.
                                      a complete
                                         __    ._
     and accurate record or all its orx1cla.Lactlone,
     hold such public hearings at such times and
      laces wlthin the State as may be determined
      y the Board, and shall promulgate such rules
     and regulatfonsas may be necessary ror the
     p@formanoe of the fUnotlon8 or Said board
     under the provisions of this AOt. . ." (Under-
     scoring ours.)
          In Sectlon5,headed Wreatlon of Soil Conserva-
tion Distriot~, It Is provided ror a "hearing"upon the
question of the deslrabllltyand neoesslty of the creation
of a soil conservationdletrlot where the necessarypetl-
tlon has been filed with the Board. It Is not required in
the Act that suoh hearing be held wlthln the confines of
the proposed distriot,but slnoe *all owners of land within
the limits or the territory desoribed in the petition, and
or lands within any territory qonslderedror addltlonto
suoh desorlbedterritory, and all other Interestedparties,
shall have the right to attend swh hearings and to be
heard", it is apparent that in giving the board a ride dls-
oretlon In the matter of holding hearings the Legislature
oontemplatedthat the board would consider the oonvenlenoe
of the InterestedIndividualsor group.
          Seotlon 13 or the Act pJXWlde8 that the board may
oonduot publlo meetings and publlo hearings upon petition
for dlsoontlnuanoeof a dlstrlot. where again-the presump-
tion is that the board would oall the meeting, or hearing,
within the dlstrlot for the convenienceor the land owners.
and Interestedparties therein.
          Section 8.oi the Aot authorlzes.%he supervisors
of any dlstrlot" to hold public meetings and public hear-
ings whenever neoessary and the district Board O? Adjust-
ment Is given a similar power with respeot to the petitions
ot land owners seeking an adj,ustmentunder Section 10. Of
oourse, hearings of the dlstrlot supervisorsand Board of
\djustmentwould be held In t&e particular district they
represented.
Honorable V. C. Ifarshall,
                         Page d


          Answering your question speoirioally,It Is our
opinion that the board ,I8authorized to hold Its necessary
public hearings at such times and plaoed )rlthinthe State
as It may determine suitable and convenient.
         The third question in your request reads as fol-
lows:
         Tvlll certificationok expense'aooo&
    of delegatesto district conventionsbe re-
    quired?=
         Section 4 provides as roiiows:
         W&?embersof a county soil conservation
    advisory committeeshall receive no oompensa-
    tlon ror their services except the delegate to
    the dlstriot conventionwho shall receive the
    amount Incurredas necessary expenses and $4.00
    per day not to exceedtwo days to be paid by
    Ee State Soil C,onservatlon Eoard created here-
      ."
          Itrls our opinion that this.question is answer-
able In the affirmative. Authority ror certifloatlonis
found in Artlcle'435Q,Texas civil:Statutes, as amended,
Aots, 1931, the pertinentportion or which read8 as.rollows:
          "No warranbs shall be prepared (by the
    .Comptroller)exoept on presentation     the
    warrant Aerk oi a properly audited o,alms,
                                         1
    verified by.arfidavltto Its oorreotness,the
    proper auditing of whloh olalms shall be evl-
    denoed by the Initials.writtentherein by,,the
    person auditing the seme;.and suoh Olaim8 so
    verified and audited shell be sufriolentand
     the only authorityror the preparation of a
    warrant or warrants. . . n
          Under the above statute ~theComptrollerwotid'be
prohibitedrrom preparing a tiarrantto cover a delegate's
expense to a dlstrlot conventionunless the expense account
was properly itemized and ,oertlf'~ad.
         Finally, you ask If members of the'state Soil Con-
servationhoard oome under wSocial.Securlty~.
Honorable V. C. Marshall, Page 7


     By "Social Security"we assume you mean the Texas
UnemploymentCompensationAct, which Is the only state leg-
islation commonly deslgpatedsocial securityrequiring the
filing of reports and payments Or taxes.
     Section 19(G) (5) of the Texas UnemploymentCompensa-
tion Aot, of the Texas Civil Statutes, a8 ,amendedby the
Forty-sixthLegislature,reads as follows:
          "The term *employment'shall not lndlude:
                                In the employ or
                ervlce perfOInXIe6
     the S%A 'or of any political subdivision
     thereof 0; of any Instrumentalityof the State
     or Its political subdivlslons.w
          The same exemption 18 acoorded under the pertinent
prOviSiOn Or the Federal Social Security Act. U; S. C. A.,
Title 42, Seotlon 410,(B) (FederalOld Age Renefit),.andSec-
tjon 1011 (7) (taxes with respect to employment).
          The State Soil ConservationBoard Is undoubtedly
an Instrumentalityof'the State, a oreature of the Legislature,
an agency of the people.
          Section 3 (4) states that "Eoard" or "State Soil
ConservationBoard = means the agenoy created In Seotlon 4 of
the A,,t.
         Section 3 (9) reads:
         "'Agency of the State' Includes the govern-
    ment of the state and any subdivision, agenoy,
    or Instrumentality,corporate or *srwlse, 0r
    the government of the state."
          Consequently,you are advised thaifsembers
                                                  of the
St&e Soil Conservationbard do not come within the cover-
age Or State and Federal Social Security Acts.
          Trustingwe have answered your inquiries satisrao-
torl$y, we are
                                       Yours very truly
                                ~ATTORNEYGFXERAL OF TEXAS
DS:FG                          BY (Signed) Dick stout
APPROVED JUL. '19,1939                        Dick Stout
(Signed)W. F. Moore                            AsSiStant
                    RNEY GENERAL
                      'ITEEBY T.D.R.